Citation Nr: 0204472	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-04 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1969. 

This appeal arises from a June 2000 rating decision by the 
Buffalo, New York Regional Office (RO).

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

In April 2002, prior to the promulgation of a decision, the 
Board received notification from the veteran, through the RO, 
that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from a June 2000 rating decision.  The 
appellant filed a timely notice of disagreement as well as a 
timely substantive appeal.  Subsequently, the veteran 
withdrew his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant.  38 C.F.R. § 20.204(c).  As the 
appellant has withdrawn his appeal there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.  It is therefore 
dismissed.



ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

